DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This non-final action is in response to applicant’s amendment of 09 February 2021.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed on 09 February 2021 with respect to claims 1-4 and 9-12  as being unpatentable under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection of claims 1-4 and 9-12 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Bennet as outlined below. 
Applicant’s arguments filed on 09 February 2021 with respect to claim 5 as being unpatentable under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection of claim 5 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made Bennet in view of Graham as outlined below. 
Applicant’s arguments filed on 09 February 2021 with respect to claims 6-7 as being unpatentable under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection of claims 6-7 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made over Bennet in view of Graham in view of Utter as outlined below. 
Applicant’s arguments filed on 09 February 2021 with respect to claims 8 and 13 as being unpatentable under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection of claims 8 and 13 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made over Bennet in view of Hamilton in view of Zhen as outlined below. 
Applicant’s arguments filed on 09 February 2021 with respect to claims 14-18 as being unpatentable under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection of claims 14-18 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made over Bennet in view of Eriksson as outlined below.
Applicant’s arguments filed on 09 February 2021 with respect to claims 19-20 as being unpatentable under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection of claims 19-20 under 35 USC 103 has been withdrawn. However, upon further consideration, a new ground of rejection is made over Bennet in view of Eriksson in view of Hamilton in view of Zhen as outlined below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Bennet (US5295563).
As regards claim 1, Bennet teaches a vehicle suspension damper comprising (see at least abstract): a cylinder (see at least fig. 1 element 16) and a piston assembly (see at least fig. 1 element 18), wherein said piston assembly comprises a piston (see piston 18); a working fluid within said cylinder (see at least col. 3 lines 4-18); a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel (see at least fig. 1 element 12, the bypass cylinder 12 surrounds the inner cylinder and creating a bypass channel between the inner cylinder 18 and bypass cylinder 12 in which the fluid is depicted to flow down the bypass channel to the chamber (60) as shown in fig. 1); and an active bypass valve coupled with said cylindrical bypass channel (see fig. 1, valve 88 coupled with the bypass channel between cylinder 18 and 12), said active bypass valve configured to automatically adjust a meter of a fluid flow of said working fluid through said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18).  
As regards claim 2, Bennet teaches wherein said working fluid travels through said cylindrical bypass channel from one side of said piston to another side of said piston at a first flow rate when said active bypass valve is in an open position (see at least Col. 3 lines 4-18 and Fig. 1).
As regards claim 3, Bennet teaches wherein said working fluid travels through said cylindrical bypass channel from one side of said piston to another side of said piston at a second flow rate when said active bypass valve is in a partially open position, the second flow rate of said working fluid is less than said first flow rate of said working fluid (see at least Col. 3 lines 4-18 and Col. 4 lines 1-7, Bennet teaches that bypass active valve can be continuously variable valve. Moreover, when valve 88 is partially opened, the openings 94 and 96 will allow a lesser flow rate as compared to when valve 88 is fully opened (first flow rate)).
As regards claim 4, Bennet teaches wherein none of said working fluid travels through said cylindrical bypass channel from one side of said piston to another side of said piston when said active bypass valve is in a closed position (see at least Col. 3 lines 4-18, Bennet teaches valve 88 to control damping rate of the actuator, moreover, it is inherent that when the valve is closed no fluid will be traveling through the bypass channel.).
As regards claim 9, Bennet teaches a vehicle suspension damper comprising (see at least abstract): a cylinder and a piston assembly (see at least fig. 1 element 16), wherein said piston assembly comprises a piston having a first side and a second side (see at least Col. 3 lines 4-18 and fig. 1), said piston including a flow path formed through said piston (see at least Col. 3 lines 4-18 and fig. 1); a working fluid within said cylinder (see at least Col. 2 line 66- Col. 3 line 18); a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel (see at least fig. 1 element 12, the bypass cylinder 12 surrounds the inner cylinder and creating a bypass channel between the inner cylinder 18 and bypass cylinder 12 in which the fluid is depicted to flow down the bypass channel to the chamber (60) as shown in fig. 1), said cylindrical bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said flow path formed through said piston (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1); and an active bypass valve coupled with said cylindrical bypass channel (see fig. 1, valve 88 coupled with the bypass channel between cylinder 18 and 12), the active bypass valve having a flow path therethrough (see at least fig. 1 valve 88 and flow paths 94 and 96), the active bypass valve to automatically adjust a meter of a flow of said working fluid through said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18).
As regards claim 10, Bennet teaches wherein an amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in an open position (see at least Col. 3 lines 4-18 and Fig. 1).
As regards claim 11, Bennet teaches wherein a lesser amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to (see at least Col. 3 lines 4-18 and Col. 4 lines 1-7, Bennet teaches that bypass active valve can be continuously variable valve. Moreover, when valve 88 is partially opened, the openings 94 and 96 will allow a lesser flow rate as compared to when valve 88 is fully opened (first flow rate)).
As regards claim 12, Bennet teaches wherein none of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a closed position (see at least Col. 3 lines 4-18, Bennet teaches valve 88 to control damping rate of the actuator, moreover, it is inherent that when the valve is closed no fluid will be traveling through the bypass channel.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Graham (US6112868). 
	As regards claim 5, Bennet do not specifically teach an adjustable bypass port fluidly coupling an interior of said cylinder and said cylindrical bypass channel and said active bypass valve further comprises: an actuator arm; and a threaded plug coupled with said actuator arm, wherein said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said piston in response to an operation of said actuator arm. 
Graham teaches an adjustable bypass port fluidly coupling an interior of said cylinder and said cylindrical bypass channel (see at least Fig. 2 element 78), and said active bypass valve further comprises: an actuator arm (see at least Fig. 1 element 10 in which it consists of an actuator arm and a threaded plug); and a threaded plug (see at least Fig. 1 element 10 in which it consists of an actuator arm and a threaded plug), said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said piston in response to an operation of said actuator arm (see at least Fig. 1 element 10 in which it consists of an actuator arm and a threaded plug, the threaded plug is angularly displaced in which about a longitudinal axis to piston 14 as shown in figure 1). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified to incorporate Graham teachings of an adjustable bypass port fluidly coupling an interior of said cylinder and said cylindrical bypass channel and said active bypass valve further comprises: an actuator arm; and a threaded plug coupled with said actuator arm, wherein said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said piston in response to an operation of said actuator arm. This would be done to be able to adjust the rate of fluid flow so that damping characteristics of a shock absorber may be changed to accommodate different anticipated conditions (see Graham Col. 1 lines 41-54). 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Graham (US6112868) in view of Utter (US2354340) 
As regards claim 6, Bennet do not specifically teach wherein said active bypass valve further comprises: a rod disposed adjacent to said threaded plug, However, Graham teaches wherein said active bypass valve further comprises: a rod disposed (see at least Fig. 12 element 96, and Col. 5 lines 4-12). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate the teachings of Graham wherein said active bypass valve further comprises: a rod disposed adjacent to said threaded plug. This would be done to be able to adjust the rate of fluid flow so that damping characteristics of a shock absorber may be changed to accommodate different anticipated conditions (see Graham Col. 1 lines 41-54). 
Moreover, Bennet as modified by Graham do not specifically teach wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug. 
Utter teaches wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug (see at least Fig. 2, element 50 and Col. 2 lines 42-58).   
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified Graham to incorporate the teachings of Utter wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug. This would be done to provide a mechanism which serves to check the motion of a component quickly and smoothly and bring the component to rest against another object without appreciable shock (see Utter Col. 2 lines 10-26).
Bennet as modified by Graham do not specifically teach wherein said active bypass valve further comprises: a sleeve coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to a working size of said adjustable bypass port. 
However, Utter teaches wherein said active bypass valve further comprises: a sleeve coupled to said rod and extending from said rod along the same longitudinal axis as said rod (see at least Fig. 1 element 48) wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod (see at least Fig. 1 element 48, the Slidable gate (48) moves in longitudinal axis within bypass channel (35), wherein said sleeve provides an adjustment to a working size of said adjustable bypass port (see at least Figs. 1, element (48) provides a working size to adjustable bypass port (45)). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Graham to incorporate the teachings of Utter wherein said active bypass valve further comprises: a sleeve coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to a working size of said adjustable bypass port. This would be done to provide a mechanism which serves to check the motion of a .

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Hamilton (US20050098401) in view of Zhen (EP0403803). 
As regards claim 8, Bennet teaches a control system coupled to said active bypass valve (see at least Col. 2 line 66- Col. 3 line 18), However, Bennet do not specifically teach said control system comprising: a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. 
Hamilton teaches a control system, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least the bypass valve): a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate the teachings of Hamilton wherein said control system comprising: a sensor to obtain 
Moreover, Bennet as modified by Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to meter the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. 
Zhen teaches an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Hamilton Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. This would be done to reduce stress by means of an elastic suspension structure and damping. That is the vibrations that occur and are introduced are more or less absorbed on the way (see Zhen Page 1).
As regards claim 13, Bennet teaches a control system coupled to said active bypass valve (see at least Col. 2 line 66- Col. 3 line 18), However, Bennet do not specifically teach said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component.
 Hamilton teaches a control system coupled to said active bypass valve, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least the bypass valve) : a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined (see at least [0061] and [0157-0158]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate the teachings of Hamilton wherein said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. This would be done to improve suspension control of a vehicle driving at different road conditions (see Hamilton para 0206).
Moreover, Bennet as modified by Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. 
Zhen teaches an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. This would be done to reduce stress by means of an elastic suspension structure and damping. That is the vibrations that occur and are introduced are more or less absorbed on the way (see Zhen Page 1).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Erkisson (US5810128). 
As regards claim 14, Bennet do not specifically teach a fluid conduit; and a reservoir cylinder in fluid communication with the cylinder via the fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder. Erkisson teaches a fluid conduit (see at least Fig 1, element 57); and a reservoir cylinder in fluid communication with the cylinder via the fluid conduit (see at least Fig. 1, element 51), the reservoir cylinder to receive and supply the (see at least [Col. 4 line 65 – Col 5 line 13]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate Erkisson teachings of a fluid conduit; and a reservoir cylinder in fluid communication with the cylinder via the fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder. This would be done to further improve varying damping characteristics by incorporating an internal damping arrangement that permits a smooth transition between first and second damping rates (see Eriksson’s abstract). 
As regards claim 15, Bennet do not specifically teach wherein the reservoir cylinder is in fluid communication with a rebound portion of the cylinder via the fluid conduit. Erkisson teaches wherein the reservoir cylinder is in fluid communication with a rebound portion of the cylinder via the fluid conduit (see at least Fig. 1, the reservoir (51) is in communication with the rebound portion of the cylinder via (57)).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate the teachings of Erkisson wherein the reservoir cylinder is in fluid communication with a rebound portion of the cylinder via the fluid conduit. This would be done to further improve varying damping characteristics by incorporating an internal damping arrangement that permits a smooth transition between first and second damping rates (see Eriksson’s abstract). 
Bennet teaches a vehicle suspension damper comprising (see at least abstract) : a cylinder and a piston assembly (see at least fig. 1 element 16), wherein said piston assembly comprises a piston having a first side and a second side (see at least Col. 3 lines 4-18 and fig. 1), said piston including a flow path formed through said piston (see at least Col. 3 lines 4-18 and fig. 1); a working fluid within said cylinder (see at least Col. 2 line 66- Col. 3 line 18); a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel (see at least fig. 1 element 12, the bypass cylinder 12 surrounds the inner cylinder and creating a bypass channel between the inner cylinder 18 and bypass cylinder 12 in which the fluid is depicted to flow down the bypass channel to the chamber (60) as shown in fig. 1), said cylindrical bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said flow path formed through said piston (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1); an active bypass valve coupled with said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1), the active bypass valve having a flow path therethrough (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1), the active bypass valve to automatically adjust a meter of a flow of said working fluid through said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1). 
However, Bennet do not specifically teach a reservoir cylinder in fluid communication with a rebound portion of the cylinder via a fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder; and an active valve coupled with said fluid conduit, the active valve 
Erkisson teaches a reservoir cylinder in fluid communication with a rebound portion of the cylinder via a fluid conduit (see at least Fig. 1, the reservoir (51) is in communication with the rebound portion of the cylinder via (57)), the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder (see at least [Col. 4 line 65 – Col 5 line 13]); and an active valve coupled with said fluid conduit (see at least Fig. 1, element 56), the active valve having a flow path there through, the active valve to automatically adjust a meter of a flow of said working fluid through said fluid conduit (see at least Fig. 1, element 56, and [Col. 4 line 65 – Col 5 line 13]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate Erkisson teachings of a reservoir cylinder in fluid communication with a rebound portion of the cylinder via a fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder; and an active valve coupled with said fluid conduit, the active valve having a flow path there through, the active valve to automatically adjust a meter of a flow of said working fluid through said fluid conduit. This would be done to further improve varying damping characteristics by incorporating an internal damping arrangement that permits a smooth transition between first and second damping rates (see Eriksson’s abstract). 
As regards claim 17, Bennet teaches wherein a first amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said (see at least Col. 3 lines 4-18 and Fig. 1); and none of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a closed position (see at least Col. 3 lines 4-18, Bennet teaches valve 88 to control damping rate of the actuator, moreover, it is inherent that when the valve is closed no fluid will be traveling through the bypass channel.).
As regards claim 18, Bennet teaches wherein a lesser amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a partially open position (see at least Col. 3 lines 4-18 and Col. 4 lines 1-7, Bennet teaches that bypass active valve can be continuously variable valve. Moreover, when valve 88 is partially opened, the openings 94 and 96 will allow a lesser flow rate as compared to when valve 88 is fully opened (first flow rate))..

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Erkisson (US5810128) in view of Hamilton (US20050098401) In view of Zhen (EP0403803). 
As regards claim 19, Bennet teaches a control system coupled to said active bypass valve (see at least Col. 2 line 66- Col. 3 line 18), However, Bennet as modified by Eriksson do not specifically teach said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle Hamilton teaches a control system coupled to said active bypass valve, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least the bypass valve): a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Eriksson to incorporate the teachings of Hamilton wherein said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. This would be done to improve suspension control of a vehicle driving at different road conditions (see Hamilton para 0206).
Moreover, Bennet as modified by Eriksson and Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working . 
Zhen teaches an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Eriksson and Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. This would be done to reduce stress by means of an elastic suspension structure and damping. That is the vibrations that occur and are introduced are more or less absorbed on the way (see Zhen Page 1).
, Bennet as modified by Eriksson do not specifically teach a control system coupled to said active valve, said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component.
Hamilton teaches a control system coupled to said active bypass valve, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least one active valve): a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Eriksson to incorporate the teachings of Hamilton wherein a control system coupled to said active valve, said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. This would be done to improve suspension control of a vehicle driving at different road conditions (see Hamilton para 0206).
Bennet as modified by Eriksson and Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. 
Zhen teaches an active valve monitor to monitor a state of said active valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Eriksson and Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667